                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                     CIVIL ACTION NO. 1:20-CV-00094-GCM-DCK
 CATHERINE FORTNER BOONE,

                 Plaintiff,

    v.                                                             ORDER

 KILOLO KIJAKAZI, Acting
 Commissioner of Social Security ,

                 Defendant.


         Upon stipulation of the parties, it is hereby ordered that Defendant will pay Plaintiff

$3,100.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412, payable to Plaintiff and sent to Plaintiff’s counsel, Christopher S.

Stepp, 112 South Main Street, Hendersonville, North Carolina 28792. Additionally, Plaintiff shall

be paid $421.30 in costs from the Judgment Fund by the U.S. Department of Treasury pursuant to

28 U.S.C. § 2412(a)(1).

         SO ORDERED.


                                         Signed: August 13, 2021




      Case 1:20-cv-00094-GCM-DCK Document 22 Filed 08/13/21 Page 1 of 1
